Order entered September 27, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00075-CR
                                     No. 05-13-00082-CR
                                     No. 05-13-00093-CR

                                RONALD CHESTER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
               Trial Court Cause Nos. F07-24689-S, F09-61864-S, F12-81023-S

                                           ORDER
       The Court REINSTATES these appeals.

       On September 11, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. We have received appellant’s brief. Thus, we VACATE

our September 11, 2013 order.

       We GRANT appellant’s September 25, 2013 motion for extension of time to file

appellant’s brief.

       We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.

                                                     /s/   DAVID EVANS
                                                           JUSTICE